Citation Nr: 1001858	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative joint disease of the left knee 
with chondromalacia.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected right knee degenerative joint disease and 
medial meniscal tear.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO continued a 20 percent rating for the Veteran's 
service-connected left and right knee disabilities.  The 
Veteran perfected a timely appeal with respect to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that further development is warranted.  

An April 2009 VA treatment record revealed that the Veteran 
was scheduled to be seen by a Dr. Bewley at Atlantic 
Orthopedic Specialists in Virginia Beach, VA.  Subsequently, 
a June 2009 VA treatment note shows that the Veteran stated 
that he went to an appointment at Atlantic Orthopedic 
Specialists and was told that he had lost almost all the 
cartilage plus spurs in both knees, with the right being 
worse than the left.  

The claims file does not contain any private treatment 
records from Atlantic Orthopedic Specialists and without such 
records; the Board is precluded from proper appellate review 
of the Veteran's claims.  As such, the Board finds that a 
remand is necessary to obtain the outstanding private 
treatment records and associate them with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's left and right knee 
disabilities, which are not currently 
associated with the Veteran's claims file 
should be requested.  Specifically, 
records from Atlantic Orthopedic 
Specialists should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


